DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/076,434 and response filed on 14 January 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,667,881 issued to Hawbaker.
Regarding Claim 1, Hawbaker discloses a trigger assembly for a firearm comprising: 
a frame and a hammer connected to the frame and movable between a cocked position and a striking position (figs. 7-8); 
a trigger element connected to the frame and movable by a user between a first position and a second position (trigger 1); 
a single selector connected to the frame and movable between at least a first position and a second position (see at least column 2 lines 25-52; selector is considered the combination of 6/21, 6 being connected to the frame through the trigger group); and 
a retention facility operable to selectively restrain the hammer in the cocked position, and when the selector is in the first position to enable discharge of the firearm in response to movement of the trigger to the first position, and when the selector is in the second position to enable discharge of the firearm in response to movement of the trigger to the second position after movement to the first position (at least column 2 lines 25-52).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,820,211 issued to Hawbaker.
Regarding Claim 1, Hawbaker discloses a trigger assembly for a firearm comprising: 
a frame and a hammer connected to the frame and movable between a cocked position and a striking position (figs. 7-8); 
a trigger element connected to the frame and movable by a user between a first position and a second position (trigger 1); 
a single selector connected to the frame and movable between at least a first position and a second position (see at least column 2 lines 25-52; single 
a retention facility operable to selectively restrain the hammer in the cocked position, and when the selector is in the first position to enable discharge of the firearm in response to movement of the trigger to the first position, and when the selector is in the second position to enable discharge of the firearm in response to movement of the trigger to the second position after movement to the first position (at least column 2 lines 25-52).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,136,511 issued to Jones.
Regarding Claim 1, Jones discloses a trigger assembly for a firearm comprising: 
a frame and a hammer connected to the frame and movable between a cocked position and a striking position (figs. 1-2); 
a trigger element connected to the frame and movable by a user between a first position and a second position (trigger 5); 
a single selector connected to the frame and movable between at least a first position and a second position (element 20); and 
a retention facility operable to selectively restrain the hammer in the cocked position, and when the selector is in the first position to enable discharge of the firearm in response to movement of the trigger to the first position, and when the selector is in the second position to enable discharge of the firearm in response to movement of the trigger to the second position after movement to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent Nos. 10,107,580, 9,952,012, and 9,952,013.  Further claim 1 is rejected over claim 7 of US Patent 10,393,461.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader in scope and fully encompassed by the limitations in the claim 1 of each cited patent.  Further, the addition of the term “single selector” in the current amendment would still be found in the prior patent ‘580 as prior art since it is a comprising claim and the prior patent does comprise a single selector.  Prior patents ‘012, ‘013 and ‘461 disclose the single selector.

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. The Examiner believes the prior art does disclose the single selector as interpreted under broadest reasonable interpretation, and the rejections are outlined above.  Further, additional double patenting patents are now cited to include the single selector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641